Petition for Writ of Mandamus Denied and Opinion filed March 27, 2003








Petition for Writ of Mandamus Denied and Opinion filed
March 27, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00348-CV
____________
 
IN RE CREST ENERGY, INC. and EDWIN P.
HORAN, III, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 27, 2003, relator filed a petition
for writ of mandamus in this Court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  Relator also filed a motion for emergency
stay.
A party seeking mandamus relief must generally bring forward
all that is necessary to establish the claim for relief.  Tex .R. App. P. 52.7.  This includes providing an adequate record to
substantiate the allegations contained in the petition for mandamus.  Walker v. Packer, 827 S.W.2d 833, 837
(Tex.1992). Without a sufficient record, a party seeking mandamus relief has
not proved any entitlement to the writ.  Id.;
Tex. R. App. P. 52.7(a)(2).
 
Because relator has not provided a sufficient record to prove
its entitlement to relief, we deny relator=s petition for writ of mandamus and
motion for emergency stay.




 
 
PER CURIAM
 
 
Petition Denied
and Opinion filed March 27, 2003.
Panel consists of
Justices Anderson, Seymore, and Guzman.